 SAN DIEGO BLDG. AND CONSTRUCTIONSanDiegoBuildingandConstructionTradesCouncil,AFL-CIOandEscondidoReadyMixConcrete,Inc. Case 21-CC-1093June 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND ZAGORIAOn April 24, 1969, Trial Examiner Marion C.Ladwig issued his Decision in this proceeding,finding that Respondent had not engaged in and wasnot engaging in certain unfair labor practices asalleged in the complaint, and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a supporting brief, andRespondent Union filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.'The General Counsel would have the Board overrule certain of the TrialExaminer's credibility findings.While we may differ with the TrialExaminer as to the significance to be placed on certain discrepancies intestimony,neverthelessthepreponderanceofallrelevantevidenceconvinces us that the Trial Examiner's resolutions of credibility are notclearly incorrect.We shall therefore not overrule him in that regardStandard Dry Wall Products,Inc. 91 NLRB 544, enfd 188 F 2d 362(C A 3) We do not however adopt the Trial Examiner's unnecessaryattribution of ulterior motives to any witness in this proceedingIn view of the Trial Examiner's resolution of the Trombley-Mullayconversation,we consider it unnecessary to rely on his alternative basis fordismissing the 8(b)(4)(i) allegationTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMARIONC. LADWIG,TrialExaminer:This case wastried at Vista,California,on February 19, 1969, pursuantto a charge filed on September 30, 1968,' by EscondidoReady-Mix Concrete,Inc., herein called the Company or177 NLRB No. 46527Escondido,and pursuant to a complaint issued onNovember 19. The primary issues are whether the SanDiegoBuildingandConstructionTradesCouncil,AFL-CIO,hereincalled the Building Trades or theUnion,on or about September 3, (a) induced an employeeof neutral employer Lovell & Morgan to stop working,and (b)made threatening statements to Lovell & Morgan,with an object of forcing it to cease doing business withEscondido,in violation of Section 8(b)(4)(i)(ii)(B) of theNational Labor Relations Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Union, Imake the following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY AND THE UNIONINVOLVEDEscondido, a California corporation, is engaged in theretailand nonretail ready-mix concrete business inEscondido, California. The Union concedes that during arepresentative year, Escondido's gross volume of businessin sales and deliveries to contractors in the constructionindustry, homeowners, and others exceeds $500,000, andthat its purchases and receipts from suppliers in the State,of supplies and equipment manufactured outside the State,are between $15,000 and $20,000. The Board has held thatwhere an enterprise falls within the Board's statutoryjurisdiction, the employer's retail and nonretail operationsareproperlycombined for determining whether thebusiness satisfies the $500,000 per annum retail standardfor the Board's assertionof its discretionary jurisdiction.Caribe Lumber and Trading Corp.,148 NLRB 277, 278The Union suggests no basis for holding that such acombined retail and nonretail operation would have anyless impact on interstate commerce than a wholly retailoperation. In agreement with Trial Examiner Lowell MGoerlich's January 23, 1969, Ruling on Respondent'sMotion to Dismiss, I find that there being undisputedstatutoryjurisdiction,Escondido'stotalvolumeofbusiness, including retail and nonretail sales, satisfies theBoard's $500,000 perannumstandard for the assertion ofjurisdiction over retail enterprises. Accordingly I find thatEscondidois anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act The Union isa labor organization within themeaningof Section 2(5) ofthe Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundIn 1966, during an unsuccessful union attempt toorganize Escondido's employees, Escondido filed a chargeagainst the Building Trades for engaging in unlawfulsecondaryboycottactivities.The case was settledinformally in January 1967. Escondido has continued tooperate nonunion.On February 7, 1967, Lovell & Morgan, a cementcontractor,signed the Building Trades "short. form"agreement, covering its on-site construction work andcontaining various subcontractor provisions. (The GeneralCounsel does not challenge the legality of the agreement.)The Building Trades has in recent years filed a number ofAll dates,unless otherwise indicated, are in 1968 528DECISIONSOF NATIONALLABOR RELATIONS BOARDinjunction actions in court to enforce the subcontractorprovisions in its agreements.Since February 1, 1966, whentheBuildingTrades adopted a resolution concerningenforcement of its short-form agreements,no complainthas been issued against the Building Trades for usingself-help to enforce these subcontractor provisions.Until September 3, 1968, Lovell & Morgan purchasedready-mix concrete from Escondido from time to time.B. Alleged Inducement to Stop WorkOnSeptember3,BuildingTradesBusinessRepresentative Charles F. Trombley and Painters Local48 Business Representative Edward W. Peterson made aroutine job check in Escondido, California, where a Lovell& Morgan crew was working on Lincoln Avenue. Whenthey arrived, they saw a concrete pour being made, froman Escondido ready-mix truck. Saying nothing to theEscondido driver, they began checking to see if the sixemployees on the job were union members in goodstanding.They spoke first to a carpenter, and Trombleytook down his name and the number of his local union.Trombley next spoke to cement finisher Ignacio "Nash"Mullay. (What was saidis indispute, as discussed below.)Thereafter, Trombley asked the other crew members (twofinishers and two laborers) for their identification, andtook down their names and the numbers of their localunions.The employees continued with the pour, andTrombley and Peterson left. There was no work stoppage.The General Counsel's only evidence thatBusinessRepresentativeTrombley "appealed to, induced, andencouraged an individual employed by Lovell & Morganto engage in a work stoppage and to refuse to performservices" is the disputed, uncorroborated testimony ofcement finisherMullay. According to Mullay, Trombleywalked up and said to him, "Hey, Nash, don't you knowyou're pouringwithanonunion outfit?" (Emphasissupplied. This conflicts with Mullay's pretrial affidavit, inwhich Mullay stated that Trombley asked about pouring"for"anonunionoutfit.)Mullay testified that heresponded, "I don't know," and kept working. AccordingtoMullay, Trombley did not ask to see his union cardand did not say anything about his union status, butproceeded to check"some cards of the other men" andwalked away - saying nothing to any of the otheremployees about working"with"or "for"a nonunionoutfit.On cross-examination,Mullay testified that heunderstood it was Trombley's job to check union cardsand report anyone delinquent"to whatever trade it is";that most of the times in the past when Trombley made ajob check, Mullay had been paid up on his union dues;that on September 3, he was in arrears; and that he hadnot seen Cement Masons BusinessAgent Paul "Curly"Robertson since"way before then."Trombley, on the other hand, testified that after hespoke to the carpenter, he approached Mullay and said,"Hi, Nash, how are you, did you finally get squared awaywithCurly?Do you have a card with you?" Mullayanswered,"No, I don't have the card with me but I talkedtoCurly and I'm all squared away." Trombley said,"Well, okay, fine, I'll check with Curly." (Because of thenoise from the ready-mix truck,Business RepresentativePeterson could not hear what was said.)Trombley deniedsaying anything to Mullay about working "with"or "for"a nonunion outfit. Trombley testified that he later checkedwithMullay's union,found that Mullay was suspended,and made that notation on his daily job report.Severaldays later, he saw Mullay on the Duvard jobsite, whereMullay appeared quite angry and belligerent, as if"heknew that I had foundhim in a lie."Trombley'sSeptember 3 job report describes Mullay as a "suspendedmember,"and reports the names and local unionmembers of the five other employees on the job. It alsoindicatesthatLovell& Morgan was found usingEscondidoReadyMix.The report is made to theattention of Local 346 (Mullay's local, now Local 744)and Local 36 (the Teamsters local which has jurisdictionover ready-mix drivers).Thus,accordingtoMullay'sdisputedtestimony,BusinessRepresentative Trombley asked other employesbut not Mullay -for their union cards, and singled outMullay to ask, "Don't you know you're pouring with anonunionoutfit?"The General Counsel theorizes thatTrombley "apparently knew" before going to the job thatMullay was not in good standing (and therefore did notcheck his membership status), and "That Trombley madethis remark only to Mullay is not unusual in view of thefact that Trombley apparentlyrecognizedMullay amongthe workmen when he had made his tour of the jobsite."However, if Trombley already knew that Mullay'smembership had been suspended, and reported this on hisdaily job report without checking either with Mullay orLocal 346, Trombley evidently would have regardedMullay as a nonunion or antiunion employee, who wouldbe the least likely to engage in a work stoppage. ThereforeIfind, that even if Trombley did make a remark toMullay about pouring with (or for) a nonunion outfit,Trombley did not do so for the purpose (or with a likelyresult)of inducing Mullay to engage in a work stoppage.At most, Trombley would have been merely needlingMullay.MoreoverMullay, who appeared to be quitebitterand vindictive, did not impress me as a reliablewitness.Because of his demeanor as a witness,and theimplausibility of his version of what occurred, I discredithis testimony that Trombley made a reference to a"nonunionoutfit."There being no other evidence tosupport theallegationthat Trombley encouraged a workstoppage,I shall recommend dismissal of the allegation.C. AllegedCoercionof Lovell& MorganElvinMorgan andRobert V.Lovell were partners inthe cement contractingfirm of Lovell &Morgan. Fromtime to time,they had discussed whether they shouldcontinuepurchasing concrete from Escondido, whichassisted them in getting cement contracting business. Bothbelieved that purchasing concrete from this nonunionsource violated the subcontractor provisions in theirBuildingTradesagreement.AccordingtoLovell,"anythingone of us did, the other one agreed tobeforehand."BothMorgan and Lovell testified on behalf of theGeneral Counsel at the trial,but they gave differentversions of why their firm stopped purchasing concretefrom Escondido.1.Morgan's versionMorgan testified that he was present, watching the pourbeingmadefrom the Escondido ready-mix truck, whenBusinessRepresentative Trombley made the job check atthe Lincoln Avenue jobsite on the morning of September3.As Trombley was leaving the jobsite, according toMorgan, "all he said to me was, `Looks like I caught youagain,Morgan,'and I said, `Yes,' like he did .... That'sall that was said to me . . . . He just kept walking on." SAN DIEGO BLDG.AND CONSTRUCTION529(Trombley rememberedsaying instead,"Morgan you'dbetter read your agreement.") That afternoon, Morgancanceled the order he had placed for Escondido concretetobe delivered to another jobsite the following day.Morgan further testified:Q. Now, after that occasion, did you purchase anyadditional concrete from Escondido Read-Mix?A. No, I did not.Q. And, why did you not?A.Well, I was under the impression that weshouldn't do it.Imean,we hadan agreementwith theunion to purchasematerialand wehad all union men,so-Q.Why weren't [the orders for the next day]delivered?A.Well, I just didn't want any - to cause no trouble.Ididn't want to get in trouble with the union over it. Imean, I knew that I had signed a contract with them.In his brief, the General Counsel contends that "it canbe inferred that Trombley's statement toMorganconstituted a threat to use economic or other action toforce or require Lovell & Morgan to cease doing businesswith Escondido Ready-Mix." I do not agree.Isee noreason for inferring that by makingthe singleremark,"Looks like I caught youagain,"Trombleywasthreatening to take economic or any other illegal actionagainstLovell& Morgan. There is no evidence of anyearlier threat (although, according to Lovell, "that hadnot been the first time we had been caughtusingthem").Morgan made no mention of any subsequent threat, whengiving his reasons forcancelingthe next day's order andfor not purchasing concrete from Escondido thereafter.2.Lovell's versionLovell testified that he himself had a conversation withBusinessRepresentative Trombley; that "I would say itwas September 3rd" or "a day after, something like that";that "I believe itwas inPoway," California; and that "Iam prettysure it was someonefrom the Laborer's Union"with Trombley (therefore not the Painters representativewho accompanied Trombley on September 3 to theLincoln Avenue jobsite). Lovell testified that to "the bestof my recollection," Trombley "told me he had talked tomy partner and said that he had caught him usingEscondidoReady-Mix,andthat'stheway theconversation had started." According to Lovell:Well he said that if we continued to use it, that hehad two things that he could do, or we could do, Ibelieve he says, instead of he. They could either bring asuit against us, orIbelieve he said breach of contractor something to that effect, or they could cancel thecontract with the union, and he said he would rather, orprefer doing that rather than to bring a suit against us.Lovell testified that he then concluded - without discussingitwith hispartner- that he would no longer use EscondidoReady-Mix, and that he told Trombley, "as far as I wasconcerned, I was pretty sure the same of Morgan, that wewouldn't use them any more, that that would be the endof it." Lovell testified that he had known Trombley for anumber of years, that he thought Trombley was with theCement Masons'International,and that he thought at thetime that Trombley was speaking as a representative ofCement Masons Local 346, and therefore was speaking asone union member to another(Lovell himself being amember of Local 346).Thus, according to this testimony, the conversationtookplacebeforeLovell talked toMorgan aboutTrombley's visit to the Lincoln Avenue jobsite; Lovellthought at the time that Trombley was making the threaton behalf of Local 346; and because of this threat, Lovellthen made a decision - without first consulting withMorgan - not to purchase concrete from Escondido again(despite Lovell's claim that "anything one of us did, theother one agreed to beforehand").Lovell's pretrial affidavits, however, indicate that theconversation took placeafterLovell had discussed thematter with his partner, andafterthe decision had beenmade to stop trading with Escondido. In his October 2affidavit (given soon after the incident), Lovell statedvaguely that the conversation occurred "Sometime inSeptember 1968, about the first week," but stated that hetold the Building Trades representative "at that time wehadstopped using [Escondido] Ready-Mix and as far as Iknow we wouldn't be usingit again." (Emphasis supplied.)InLovell'sDecember 19 affidavit, he stated that itoccurred a "day or so"afterthe Lincoln Avenue job (i.e.,aday or so after September 3). I also note otherinconsistenciesbetween 'Lovell's testimony and his pretrialaffidavits. In his December 19 affidavit, he stated that hedid not know Trombley's name at the time, but "I knew[him] to be a business representative of the . . . BuildingTrades."' (Lovell admitted at the trial that the affidavitwas "in error"in statingthat he knew Trombley as aBuildingTrades representative.) In both his October 2 andDecember 19 affidavits, Lovell stated that Trombley said"he" could cancel the union agreement or file suit for itsenforcement. Apparently recognizing the implausibility ofthis,Lovell testified, "I would rather think that he said`we,"'meaningthe Cement Masons "or some other partof the union . . . or some of its affiliates or something."Such inconsistencies, togetherwith the vagueness inLovell'sOctober 2 affidavit and his testimony, suggestfabrications.Testimony by Escondido President Jacob Brouwer hassome bearing on whether the Poway conversation betweenLovellandTrombleywas an actual cause of thecancellation of business, or whether it was injected as anafterthought. Brouwer testified that on the afternoon orevening of September 3, Vice President Harold E. Reiffnotified him that Morgan had canceled the order for thefollowing day. (According to Reiff's testimony,Morgancanceled the order, stating that Trombley had come to thejob and told Morgan, "We caught you at it again.")Brouwer testified, "We did not even think of making anissue outof this until we lost the customer completely,andthenwe went back to the caseand then we have tothink backagain.. ." (Emphasis supplied.) Thus, therewas no contention made at the time thatBusinessRepresentativeTrombleyhad threatenedLovell&Morgan, and apparently Escondido President Brouwer(who later filed the charge) had no information then abouta conversation between Trombley and Lovell.It is in thiscontest that I note Trombley's version ofwhat happened. He testified that his visit to the LincolnAvenue jobsite on September 3 was such a casual, routinematter, he had no idea that anyone was trying to makesomethingof it. Concerning his conversation with Lovell,he testified that it occurred when he was making a jobcheck at Poway, sometime after he saw cement finisherMullay acting belligerently on the Davard job (severaldays after September 3), and before he received notice ofEscondido's September 30 charge. Lovell called him over 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDand said,"Chuck,what about this Escondido Ready-Mixthing?I've got a problem."Lovell explained that he feltobligated to buy concrete from Escondido when Escondidogives him the plans for future jobs, helping him obtain thecontractsforthecement work.Trombley answered,"Well, Bob,that's something you've got to make up yourmind what you're going to do.Now, you know you haveyour union agreement.This is your business.Ican't tellyou how to run your business.Ihave no authority topermit you,or to say to you, to go ahead and work theway you want to work.This is up to you how you runyour business."Trombley positively denied saying that"he" or "they" could either terminateLovell's agreementor bring a lawsuit against him.3.ConcludingfindingsAfter considering all the evidence, I am convinced thatthePoway conversation occurred at least several daysafterSeptember 3; that Lovell & Morgan had alreadydecided to stop trading with Escondido(for the reasonsgiven by Morgan in his testimony);and that it was notuntilEscondido realized that it had "lost the customercompletely" and "went back to the case" of TrombleytellingMorgan, "We caught you at it again," that Lovellraised the matter of his conversation with Trombley onthe Poway job. I further find that Lovell, who considereditto his advantage to continue dealing with Escondido,then began to assist Escondido in building a case againsttheBuildingTrades -misinforming the Board agentstaking his affidavits.Of course,ifBusinessRepresentativeTrombleythreatenedto cancel Lovett &Morgan's union agreementto force that neutral contractor to stop doing businesswith Escondido, the threat would constitute a violation ofSection 8(b)(4)(ii)(B) of the Actas shown by the GeneralCounsel's excellent brief, citing applicable authorities.However,Morgan'screditedtestimonyshows thatTrombley made no threat of contract cancellation, orother self-help, at the Lincoln Avenue job on September 3(thedayLovell& Morgan stopped trading withEscondido), and there is no evidence that Trombleythereafter threatened contract cancellation, except thedisputed testimony given by Lovell. Having found anumber of significant discrepancies between Lovell'stestimony and his pretrial affidavits, indicating that Lovellwas fabricating evidence to assist Escondido, I considerLovell's remaining testimony questionable, and too slendera reed on which to base a finding that the Building Trades- on this one occasion- resortedto such a threat ot coerciveaction.Accordingly, I shall recommend dismissal of theSection 8(b)(4)(ii)(B) allegations.CONCLUSIONS OF LAWThe General Counsel has failed to prove that the Unionviolated Section 8(b)(4)(i)(ii)(B) of the Act.Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuanttoSection 10(c) of the Act, issuance of thefollowing:ORDERThe complaint is hereby dismissed in its entirety.